DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 and 4 – 6 have been cancelled. Claim 1 has been amended to include the limitations of claim 2. Claim 3, previously dependent on claim 2, has been rewritten in independent form and includes all limitations of the base claim and intervening claim. Applicant’s arguments regarding previous claim 2 (present claim 1) are persuasive. Therefore, claims 1 and 3 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 3/22/2021 are persuasive (see, in particular, Applicant’s arguments regarding McIntyre’s teaching of ‘the step of removing the foreign matter comprises making the spot of the laser beam scan the vicinal section on the surface,’ p. 5). Therefore, the prior art of record does not teach or suggest a method for cleaning a nozzle of a laser machining apparatus to process a work piece to be processed by a laser beam introduced into a jet liquid column, the method comprising the steps of: forming the jet liquid column by jetting a liquid from the nozzle; and irradiating a spot of the laser beam onto a vicinal section of an inlet opening of the nozzle in such a state that a peak power per unit area of the spot of the laser beam irradiated on a surface provided with the inlet opening of the nozzle does not go beyond a threshold value at which the nozzle is damaged and removing foreign matter attached on the surface, wherein the vicinal section is within a distance range from a center of the inlet opening which is five times or more, but 15 times or less as large as a diameter of the inlet opening, the threshold value is 1.0MW/mm2, and the step of removing the foreign matter comprises making the spot of the laser beam scan the vicinal section on the surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./             Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761